Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5-10, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11-13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (TW 547271).
Regarding Claim 1, Huang discloses a press 3 for removing a ball joint from a vehicle (not shown), the press comprising: a first frame 33 including a first member (not labeled) and a first adaptor 332, the first member having a first press portion (not labeled, a press portion on an end of element 33, see Figure 8) and a first actuating portion (not labeled, an actuating portion on another end of element 33, see figure 8), the first adaptor 332 coupled to the first press 
Note: claim 1, recites “rotation of the actuating screw in a first rotational direction causing the first member and second member to undergo a first pivoting action relative to the link to move the first adaptor toward the second adaptor; rotation of the actuating screw in a second rotational direction opposite the first rotational direction causing the first member and second member to undergo a second pivoting action relative to the link opposite to the first pivot action to move the first adaptor away from the second adaptor”. As the preamble of the 
Regarding Claim 4, Huang discloses the first member (not labeled, a member of element 33, see figure 8) is configured to translate along the actuating screw 34 in response to rotation of the actuating screw 34 relative to the first member (Pages 5-6 of the specification, fig. 8).
Regarding Claim 11, Huang discloses a press 3 for removing a ball joint from a joint seat on a vehicle (not shown), the press comprising: an actuating screw 34 having a threaded shaft (not labeled, see figure 8) and a non-threaded end portion (not labeled, see figure 8); a first frame 33 threadingly coupled to the threaded shaft, the first frame 33 including a first member (not labeled, a member of element 33, see figure 8) and a first adaptor (Fig. 8, element 332) pivotally coupled to the first member; a second frame 32 coupled to the non-threaded end portion, the second frame 32 including a second member (not labeled, a member of element 32, see figure 8) and a second adaptor 321 pivotally coupled to the second member; a link (not labeled, a rod disposed on element 31) having opposing end portions pivotally coupled to respective end portions of the first and second frames 33, 32; rotation of the actuating screw 34 in a first direction causing the first and second adaptors 332, 321 to move toward each other, engaging the ball joint and applying force to the ball joint on order to remove the ball joint from the joint seat; rotation of the actuating screw 34 in a second direction opposite the first direction causing the first and second adaptors 332, 321 to move away from each other (Pages 5-6 of the specification and Fig. 8).
Note: claim 11, recites “rotation of the actuating screw in a first direction causing the first and second adaptors to move toward each other, engaging the ball joint and applying force 
Regarding Claim 12, Huang discloses the actuating screw 34 extends along a longitudinal axis, the first member (not labeled, a member of element 33, see figure 8) being moveable along the longitudinal axis in response to rotation of the actuating screw 34 (Pages 5-6 of the specification and Fig. 8).
 Regarding Claim 13, Huang discloses the second frame 32 is configured to remain axially stationary relative to the longitudinal axis when the actuating screw 34 is rotated (Pages 5-6 of the specification and Fig. 8).
Regarding Claim 18, Huang discloses a method of removing a ball joint from a vehicle frame (not shown), the method comprising the steps of: positioning a press 3 adjacent the ball joint, the press comprising: a first frame 33 including a first member (not labeled, a member of element 33, see figure 8) and a first adaptor 332, the first member having a first press portion (not labeled, a press portion on an end of element 33, see figure 8) and a first actuating portion (not labeled, an actuating portion on another end of element 33, see figure 8), the first adaptor 332 coupled to the first press portion; a second frame 32 having a second member (not labeled,  a member of element 32, see figure 8) and a second adaptor 321, the second member having a second press portion (not labeled, a press portion on an end of element 32, see figure 8) and a second actuating portion (not labeled, an actuating portion on another end of element 32, see 
Regarding Claim 19, Huang discloses the step of rotating the actuating screw 34 in a second rotational direction causing the first member and second member to undergo a second pivoting action relative to the link (not labeled, a rod disposed on element 31, see figure 8) to move the first adaptor 332 away from the second adaptor 321 (Pages 5-6 of the specification and Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/             Primary Examiner, Art Unit 3726